Citation Nr: 1746520	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-41 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for depressive disorder, unspecified, in excess of 10 percent prior to July 6, 2017.

2.  Entitlement to a disability rating for depressive disorder in excess of 30 percent from July 6, 2017.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  The procedural history of these claims will be address further below.

As addressed in depth below, the issue of entitlement to an increased disability rating for hepatitis C with depression has been raised by the record.  The Board does not have jurisdiction over this issue and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include the issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 19.9(b) (2017).  The Board notes that this claim was also referred to the AOJ by the Board in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for hepatitis C with depression, which has been assigned a 60 percent disability rating from May 25, 1993 under Diagnostic Code 7345.  This diagnostic code was amended in 2001.  See 66 Fed. Reg. 29,486 (May 31, 2001).  Prior to this time, the 60 percent disability rating criteria explicitly included "mental depression" and the updated disability rating criteria did not include mental health symptoms.  Compare 38 C.F.R. § 4.114, Diagnostic Code 7345 (1993) (titled Hepatitis, infectious) with 38 C.F.R. § 4.144, Diagnostic Code 7354 (2017) (titled Hepatitis C).  An August 2014 rating decision granted entitlement to service connection for depressive disorder and assigned a 10 percent disability rating, effective January 24, 2014.  The AOJ subsequently severed this separate rating, which the Board restored in a February 2017 decision.  The Board also remanded the issue of entitlement to an increased disability rating for depressive disorder for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) and to allow the Veteran the opportunity to perfect an appeal as to this issue.  The AOJ issued an August 2017 rating decision that increased the depressive disorder disability rating to 30 percent, effective July 6, 2017.  The AOJ also issued a SSOC, rather than an SOC as directed by the February 2017 Board remand, in August 2017 addressing the depressive disorder increased rating claim, which included a notification letter stating that "[b]efore returning your appeal to the Board, we are giving you a period of time to respond with additional comments or evidence.  Please note that a response at this time is optional and is not required to continue your appeal."  As such, the AOJ treated the depressive disorder increased rating claim as if it was on appeal and therefore it is before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (stating that "[i]f VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says").

The Veteran's representative submitted a detailed memorandum (memo) in July 2016.  In this memo, the representative asserted, essentially, that the Veteran had a prior pending claim for entitlement to an increased disability rating for hepatitis C with depression that was in appellate status and a prior pending claim for entitlement to a TDIU.  

As referenced by the Veteran's representative, a September 1993 rating decision denied entitlement to an increased disability rating for hepatitis in excess of 10 percent.  An October 1993 Notice of Disagreement (NOD) was filed as to this rating decision, which placed the increased rating claim in appellate status.  A November 1993 SOC was issued.  In a November 1993 statement the Veteran referenced that he had received private medical treatment related to his hepatitis.  The Veteran also referenced that he was now taking interferon for his hepatitis and stated that "I am unemployed due to the severe side effects of this medication."    


The AOJ subsequently requested and obtained private medical records.  A May 1994 rating decision listed such evidence under the evidence section and discussed such in the rating decision.  The rating decision granted an increased 60 percent disability rating for the Veteran's hepatitis, effective May 25, 1993.  An accompanying codesheet stated that "this decision grants all benefits sought on appeal."  No SSOC was issued contemporaneously or following this rating decision.  The Veteran's representative stated in the July 2016 memo that "the appeal for an increased evaluation for hepatitis B and C is still pending and a SSOC should have been issued with appellate rights."

The Board finds that a SSOC should have been issued contemporaneously or following the May 1994 rating decision.  The applicable regulation in effect at the time stated that "[a] [SSOC], so identified, will be furnished to the appellant and his or her representative, if any, when additional pertinent evidence is received after a [SOC]."  See 38 C.F.R. § 19.31 (1993).  As noted, additional private medical records were obtained following the November 1993 SOC in December 1993 and this evidence was clearly pertinent, as evidenced by the AOJ's citation to and discussion of it in the May 1994 rating decision that increased the hepatitis disability rating.  As such, pursuant to 38 C.F.R. § 19.31 (1993), an SSOC should have been issued.  

The Board acknowledges that the May 1994 rating decision stated that "this decision grants all benefits sought on appeal."  The United States Court of Appeals for Veterans Claims (Court), however, has found that "on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  See Ab v. Brown, 6 Vet. App. 35 (1993).  While the AOJ granted a 60 percent disability rating for the Veteran's hepatitis in the May 1994 rating decision, a still higher schedular 100 percent disability rating was available under the applicable Diagnostic Code.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (1993).  As such, the Veteran's appeal was not resolved and an SSOC should have been issued.  

Following a SOC, a formal/substantive appeal must be filed within 60 days or within the remainder of the 1-year period from the date of the rating decision being appealed, whichever period ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 1992); 38 C.F.R. § 20.302 (1993).  The Veteran did not file a formal appeal during that time period.  The Veteran's representative submitted a VA Form 9 (Appeal to [the Board]) in May 2017 and stated that it was "in referenced to the SOC dated [November 1993], which is still pending.  I am appealing the percentage assigned to my hepatitis C to include entitlement to TDIU."  This substantive appeal was not timely as to the November 1993 SOC, as it was received more than one year after the September 1993 rating decision that was being appealed.  As noted, however, the AOJ should have issued a SSOC contemporaneously or following the May 1994 rating decision.  

VA's General Counsel issued a relevant precedent opinion, which the Board is bound by, in February 1997.  See VAOPGCPREC 9-97 (Feb. 11, 1997); 38 C.F.R. § 19.5 (2017).  The opinion stated that:

An appeal does not expire just because VA cannot, or does not, issue a SSOC before the one-year appeal period expires.  It would be inequitable for a claimant's opportunity to perfect an appeal to depend on VA's willingness or ability to act within a given time.  Moreover, as indicated above, 38 U.S.C. § 7105(d)(3) requires the AOJ to issue a SSOC and afford the claimant at least 60 days to respond and perfect an appeal if the claimant has not yet done so and has timely submitted additional pertinent evidence after the issuance of the SOC.

Following this opinion, 38 C.F.R. § 20.302 was amended in February 1997 to incorporate this opinion.  The amended (and current) version provides:

if (i) a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence requires, in accordance with § 19.31 of this title, that the claimant be furnished a [SSOC], then the time to submit a Substantive Appeal shall end not sooner than 60 days after such [SSOC] is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.

As applied to this case, as noted above, while the Veteran has not timely filed a substantive appeal in response to the November 1993 SOC, an SSOC was required to have been issued contemporaneously or following the May 1994 rating decision.  As a timely substantive appeal has not been filed, the Board does not have jurisdiction over the issue of entitlement to an increased disability rating for hepatitis C with depression.  This issue, as noted in the Introduction above, has accordingly been referred to the AOJ for the issuance of the required SSOC.  While the Veteran did not timely file a substantive appeal in response to the November 1993 SOC, following the issuance of the required SSOC by the AOJ, he will have 60 days to file a substantive appeal, if he so desires.  See 38 C.F.R. § 20.302 (2017).

The above discussion was relevant because the two claims that are before the Board at this time, entitlement to an increased disability rating for depressive disorder and entitlement to a TDIU, are inextricably intertwined with the claim, entitlement to an increased disability rating for hepatitis C with depression, pending before the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, these claims must be remanded.

As to the TDIU claim, in the July 2016 memo the Veteran's representative variously referenced the Veteran's November 1993 statement, quoted above, in which he stated that he was "unemployed" due to the side effects of his hepatitis medication.  The Veteran's representative stated that the Veteran's statement "clearly raised/inferred a claim for TDIU due to residuals of hepatitis B and C and side effects from medication" and that this TDIU claim is "still pending."  The Board notes that the Court has held that a claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's November 1993 statement appears to have raised a TDIU claim as part of the increased hepatitis C with depression rating claim that is pending at the AOJ.  The TDIU claim before the Board at this time is on appeal from an August 2014 rating decision and a January 2014 claim.  As such, it appears that the SSOC to be issued by the AOJ may include a TDIU claim that covers the period before and during the appeal period considered by the AOJ's prior decision on appeal to the Board.  The TDIU claim before the Board is therefore intertwined, and requires remand, with the claim for an increased disability rating for hepatitis C with depression pending before the AOJ.       

Also, while on remand, outstanding VA treatment records must be obtained.  In this regard, the Veteran's representative referenced in his July 2016 memo the review of "all [VA treatment records] from 1993 until present."  The earliest VA treatment records of record are dated in November 1995 and therefore any available earlier records must be obtained.  In addition, in an August 2015 statement, the Veteran's representative stated that VA treatment records "from August 16, 2014, until the present still need to be associated into the claims file."  It appears that a gap of VA treatment records of record exists from August 2014 to May 2015 and, on remand, any available records from this time period must be obtained.  Also, the most recent complete VA treatment records of record appear to be from November 2015.  The July 2017 VA Mental Disorders Disability Benefits Questionnaire referenced the Veteran as having received relevant VA treatment in 2016 and 2017, records of which are not of record.  As such, while on remand, VA treatment records dated from November 2015 must be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records.  This specifically includes records dated prior to November 1995 (to include copies of paper records if applicable), from August 2014 to May 2015 and from November 2015.  

2.  Following appropriate action (to include the issuance of an SSOC) for the claim for entitlement to an increased disability rating for hepatitis C with depression that has been referred to the AOJ, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





